IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

GREGORY B. MYERS,                       NOT FINAL UNTIL TIME EXPIRES TO
INDIVIDUALLY,                           FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioner,
                                        CASE NO. 1D16-4762
v.

WALTON COUNTY, A
POLITICAL SUBDIVISION OF
THE STATE OF FLORIDA,

     Respondent.
_____________________________/

Opinion filed December 21, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Gregory B. Myers, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      DENIED.

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.